Judge Fleming.
I concur with the other Judges in affirming die judgment of the District Court; and, by the special entry, it will, in effect, be affirming it without prejudice ; as it will leave Preston at liberty to pursue, by any legal means in his power, his right to the 218 acres entered upon warrants that had not been exhausted.
The opinion of the Court was, “ that the act authorising “ inclusive surveys docs not - extend to lands claimed by *69“ entry only; and therefore that no grant issue to the ap- “ pellant in pursuance of his inclusive survey made the “ 30th day of December, 1793, under an order of the Coun- “ ty Court of Botetourt, granting leave to him to compre- “ hend in one survey his several adjoining claims, and that “ the judgment of the District Court be affirmed.”